                     UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

DAVID ALLEN KNIGHT,                            )
                                               )
       Petitioner,                             )
                                               )
v.                                             )   Case No. CIV-19-694-G
                                               )
JIMMY MARTIN, Warden,                          )
                                               )
       Respondent.                             )

                                          ORDER

       Magistrate Judge Gary M. Purcell issued a Report and Recommendation (“R. & R.”)

in this matter on July 30, 2019 (Doc. No. 5). Judge Purcell recommends that the Court: 1)

deny Petitioner’s application for leave to proceed in forma pauperis; 2) order Petitioner to

pay the $5.00 filing fee; and 3) dismiss this action if Petitioner fails to pay the filing fee.

Petitioner has filed an Objection to the R. & R. (Doc. No. 7) in which Petitioner notes that

he has now paid the $5.00 filing fee.

       Having reviewed the matter de novo, the Court ACCEPTS and ADOPTS the R. &

R. Consistent with Judge Purcell’s recommendation, and in light of Petitioner’s payment

of the filing fee, see Doc. No. 6, Petitioner’s application for leave to proceed in forma

pauperis (Doc. No. 2) is DENIED. Payment of the filing fee renders the R. & R.’s other

recommendations moot.

       This matter is re-referred to Judge Purcell for all proceedings consistent with the

original referral.

       IT IS SO ORDERED this 29th day of August, 2019.
